                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADAM GHADIRI,                                         Case No. 19-cv-02242-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9              v.                                           SETTLEMENT
                                  10     AMG REALTY, LLC, et al.,                              Re: Dkt. No. 11
                                  11                     Defendants.

                                  12           Plaintiff notifies the Court that this case has settled. ECF 11. All previously-scheduled
Northern District of California
 United States District Court




                                  13   deadlines and appearances are vacated.

                                  14           By September 9, 2019, the parties shall file a stipulation of dismissal. If a dismissal is not

                                  15   filed by the specified date, then the parties shall appear on September 17, 2019 at 10:00 a.m. and

                                  16   show cause, if any, why the case should not be dismissed. Additionally, the parties shall file a

                                  17   statement in response to this Order no later than September 10, 2019, advising as to (1) the status of

                                  18   the parties’ efforts to finalize settlement, and (2) how much additional time, if any, is requested to

                                  19   finalize the settlement and file the dismissal.

                                  20           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                  21   vacated and the parties need not file a statement in response to this Order.

                                  22           SO ORDERED.

                                  23   Dated: July 8, 2019

                                  24

                                  25
                                                                                                        SUSAN VAN KEULEN
                                  26                                                                    United States Magistrate Judge

                                  27

                                  28
